                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                     NO: 7:18-cv-00143-D

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )       ENTRY OF DEFAULT
              v.                            )
                                            )
MICHAEL C. PROCTOR et al.,                  )
                                            )
                      Defendants.           )


       Upon motion, request, and proper showing by the attorney for the Plaintiff, United States.

of America, the defendants, Michael C. Proctor and Proctor Brothers Nursery of Parkton, NC, Inc.

("Defendants"), having failed to appear, plead, or otherwise defend as provided by Rule 55 of the

Federal Rules of Civil Procedure, default is hereby entered against Defendants.

       This   :l}   day of   t2c.&6f!'/""       , 2018.




                                            Peter Moore, Clerk
                                            United States District Court
